Exhibit 10.1

SUMMARY OF EXECUTIVE OFFICER COMPENSATION FOR 2006

Executive Officer Compensation for 2006—Base Salary and Target Bonus

On March 16, 2006, the Compensation Committee of the Board of Directors of
Sepracor Inc. (the “Company”) approved the annual salaries to be paid to the
Company’s executive officers during 2006. The Compensation Committee of the
Company’s Board of Directors may also grant a discretionary bonus to each of the
Company’s executive officers for work performed by such officer during the year
ended December 31, 2006. Each officer’s bonus for 2006 shall be determined based
on, among other things, the Company’s overall performance, as well as such
officer’s individual performance, during the fiscal year ended December 31,
2006. Each executive officer has a target bonus for 2006 that is based on a
percentage of such executive officer’s 2006 annual base salary. The table below
sets forth the annual base salaries, target bonus percentages and target bonuses
for 2006 for each of the Company’s executive officers:

Executive Officer

 

 

 

Annual Salary

 

2006 Target Bonus 
Percentage

 

2006 Target Bonus

 

Timothy J. Barberich
Chief Executive Officer

 

 

$

875,000

 

 

 

80

%

 

 

$

700,000

 

 

William J. O’Shea
President and Chief Operating Officer

 

 

$

525,000

 

 

 

60

%

 

 

$

315,000

 

 

Mark H.N. Corrigan, M.D.
Executive Vice President, Research and Development

 

 

$

450,000

 

 

 

50

%

 

 

$

225,000

 

 

David P. Southwell
Executive Vice President, Chief Financial Officer and Secretary

 

 

$

440,000

 

 

 

45

%

 

 

$

198,000

 

 

Robert F. Scumaci
Executive Vice President, Finance and Administration, Treasurer

 

 

$

430,000

 

 

 

45

%

 

 

$

193,500

 

 

Douglas E. Reedich, Ph.D., J.D.
Senior Vice President, Legal Affairs 

 

 

$

380,000

 

 

 

40

%

 

 

$

152,000

 

 

 

Executive Officer Compensation for 2006—Stock-Based Awards

Each executive officer may also be granted, from time to time, stock options,
restricted stock or other awards pursuant to the Company’s stock incentive
plans. The stock options granted to executive officers typically vest either
(1) upon the achievement of specified corporate objectives or (2) in five equal
annual installments commencing one year from the date of grant.

Other Compensation

The Company has also (1) entered into letter agreements with certain of its
executive officers, (2) entered into retention agreements with each of its
executive officers and (3) agreed to make gross up payments to each of its
executive officers in the event that any payments received by them in connection
with a change of control constitute parachute payments under Section 280G of the
Internal Revenue Code of 1986, as amended. The Company has previously filed
these letter agreements, retention agreements and a summary of the 280G gross up
plan with the Securities and Exchange Commission.


--------------------------------------------------------------------------------


Bonuses Paid to Executive Officers for Service During Fiscal Year 2005

In addition to the foregoing adjustments to executive compensation, the
Compensation Committee of the Company’s Board of Directors approved cash bonus
payments for the Company’s executive officers in consideration of their service
to the Company during the fiscal year ended December 31, 2005. The Company made
the bonus payments pursuant to its previously announced executive officer bonus
program for the fiscal year ended December 31, 2005. The payments were based on,
among other things, the Company’s overall performance, as well as such officer’s
individual performance during 2005. The table below sets forth such bonus
payments.

Executive Officer

 

 

 

Cash Bonus for 
2005 Performance

 

Timothy J. Barberich
Chief Executive Officer

 

 

$

330,000

 

 

William J. O’Shea
President and Chief Operating Officer

 

 

$

382,500

 

 

Mark H.N. Corrigan, M.D.
Executive Vice President, Research and Development

 

 

$

184,500

 

 

David P. Southwell
Executive Vice President, Chief Financial Officer and Secretary

 

 

$

147,000

 

 

Robert F. Scumaci
Executive Vice President, Finance and Administration, Treasurer

 

 

$

169,000

 

 

Douglas E. Reedich, Ph.D., J.D.
Senior Vice President, Legal Affairs

 

 

$

142,600

 

 

 

 


--------------------------------------------------------------------------------